Name: Decision of the EEA Joint Committee No 76/98 of 31 July 1998 amending Annex XX (Environment) to the EEA Agreement
 Type: Decision
 Subject Matter: management;  environmental policy;  health;  deterioration of the environment;  EU institutions and European civil service
 Date Published: 1999-07-08

 8.7.1999 EN Official Journal of the European Communities L 172/55 DECISION OF THE EEA JOINT COMMITTEE No 76/98 of 31 July 1998 amending Annex XX (Environment) to the EEA Agreement THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, hereinafter referred to as the Agreement, and in particular Article 98 thereof, Whereas Annex XX to the Agreement was amended by Decision of the EEA Joint Committee No 16/98 of 6 March 1998 (1); Whereas Council Directive 96/62/EC of 27 September 1996 on ambient air quality assessment and management (2) is to be incorporated into the Agreement, HAS DECIDED AS FOLLOWS: Article 1 The following point shall be inserted after point 14 (Council Directive 80/779/EEC) in Annex XX to the Agreement: 14a. 396 L 0062: Council Directive 96/62/EC of 27 September 1996 on ambient air quality assessment and management (OJ L 296, 21.11.1996, p. 55). Article 2 The texts of Directive 96/62/EC in the Icelandic and Norwegian languages, which are annexed to the respective language versions of this Decision, are authentic. Article 3 This Decision shall enter into force on 1 January 1999, provided that all the notifications under Article 103(1) of the Agreement have been made to the EEA Joint Committee. Article 4 This Decision shall be published in the EEA section of, and in the EEA Supplement to, the Official Journal of the European Communities. Done at Brussels, 31 July 1998. For the EEA Joint Committee The President N. v. LIECHTENSTEIN (1) OJ L 272, 8.10.1998, p. 23. (2) OJ L 296, 21.11.1996, p. 55.